                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION




STEPHEN W. BYERLY,                           )      Case No.: 1:19 CV 2882
                                             )
       Plaintiff(s)                          )      JUDGE SOLOMON OLIVER, JR.
                                             )
       v.                                    )
                                             )
JAMES DEWEESE, et al.,                       )
                                             )
       Defendant (s)                         )      ORDER OF RECUSAL




       I hereby disqualify myself in proceedings in the above-captioned case pursuant to 28 U.S.C.

§ 455. The case is returned to the Clerk of Court for reassignment.

       IT IS SO ORDERED.




                                                    /s/ Solomon Oliver, Jr.
                                                    UNITED STATES DISTRICT JUDGE

February 18, 2020
